DETAILED ACTION
	This action is responsive to the following communications: the Application filed February 26/2020, and Information Disclosure Statement filed on February 26, 2020.
	Claims 1-20 are pending. Claims 1 and 16 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on February 26, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2015/0200015) in view of Lee et al. (US 7,421,557).

Regarding independent claim 1, KIM discloses a semiconductor memory device comprising: a memory cell (110, figure 1) configured to store data (see para.[0011]); at least one page buffer (140, figure 1) connected to the memory cell (110, figure 1) through a bit line (BL, figure 1), to store data in the memory cell or read data from the memory cell (see para.[0030]); and
at least one cache latch (LC_AO, figure 2) connected to the at least one page buffer (PB_A0, figure 2) through a bus node (figures 1 and 2 below)
wherein, when bit data transmission operation (see figure 4, and para.[0062]) between the at least one page buffer (LAT, figure 4, para.[0060]-[0062]) and the at least one cache latch (LC_A0<0>, figure 4, also see figure 2 below) is performed.

    PNG
    media_image1.png
    642
    734
    media_image1.png
    Greyscale

	However, KIM is silent with respect to the page buffer discharges the bus node and then starts the bit data transmission operation,
	Lee et al. disclose the page buffer discharges the bus node and then starts the bit data transmission operation (see paragraphs and figures below).


    PNG
    media_image2.png
    829
    875
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    793
    863
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    861
    724
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    682
    790
    media_image5.png
    Greyscale
	
	Since KIM and Lee et al. are both from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of KIM.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al. to teaching of KIM for purpose of using a NAND flash memory having verifying functions for data bits held in page buffers during operation modes of programming, erasing and copy-back programming.


	Regarding independent claim 16, KIM discloses a semiconductor memory device comprising: a page buffer including a main latch; and a cache latch connected to the page buffer through a bus node, wherein, when bit data transmission operation between the main latch and the cache latch is performed (see rejection of claim 1). 
	However, Lee et al. are silent with respect to the page buffer discharges the bus node to a voltage denoting a logic value of and then starts the bit data transmission operation.
	Lee et al. discloses when bit data transmission operation between the main latch and the cache latch is performed, the page buffer discharges the bus node to a voltage denoting a logic value of and then starts the bit data transmission operation (see rejection of claim 1).
	Since KIM and Lee et al. are both from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of KIM.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al. to teaching of KIM for purpose of using a NAND flash memory having verifying functions for data bits held in page buffers during operation modes of programming, erasing and copy-back programming.





Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the page is buffer includes: a main latch; a latch transistor having a gate terminal connected to the main latch; a first transmission transistor connected between the latch transistor and a first node; a second transmission transistor connected between the first transmission transistor and the bus node; and a bus node discharge transistor connected between the bus node and a voltage denoting a logic value 0 in combination with the other limitations thereof as is recited in the claim. Claims 3-15 depend on claim 2.

	Regarding claim 17, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the page buffer includes: is a main latch; a latch transistor having a gate terminal connected to the main latch; a first transmission transistor connected between the latch transistor and a first node;  a second transmission transistor connected between the first transmission transistor and the bus node; and a bus node discharge transistor connected between the bus node and a ground in combination with the other limitations thereof as is recited in the claim. Claims 18-20 depend on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827